


Exhibit 10.1
 
FIRST AMENDMENT TO credit agreement
THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) made as of the 9th
day of May, 2014, by and among QUILL EQUITY LLC, a Delaware limited liability
company (“Borrower”), DUPONT FABROS TECHNOLOGY, L.P., a Maryland limited
partnership (“Guarantor”), KEYBANK NATIONAL ASSOCIATION, a national banking
association (“KeyBank”), THE OTHER LENDERS WHICH ARE SIGNATORIES HERETO (KeyBank
and the other lenders which are signatories hereto, collectively, the
“Lenders”), and KEYBANK NATIONAL ASSOCIATION, a national banking association, as
Administrative Agent for the Lenders (the “Agent”).
W I T N E S S E T H:
WHEREAS, Borrower, Guarantor, Agent and the Lenders entered into that certain
Credit Agreement dated as of March 27, 2013 (the “Credit Agreement”); and
WHEREAS, Borrower has requested that the Agent and the Lenders make certain
modifications to the terms of the Credit Agreement; and
WHEREAS, the Agent and the Lenders have agreed to make such modifications
subject to the execution and delivery by Borrower and Guarantor of this
Amendment.
NOW, THEREFORE, for and in consideration of the sum of TEN and NO/100 DOLLARS
($10.00), and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto do hereby covenant and agree
as follows:
1.Definitions. All the terms used herein which are not otherwise defined herein
shall have the meanings set forth in the Credit Agreement.


2.Modifications of the Credit Agreement. Borrower, Guarantor, the Lenders and
Agent do hereby modify and amend the Credit Agreement as follows:


(a)By deleting in its entirety the definition of “Applicable Margin” appearing
in §1.1 of the Credit Agreement, and inserting in lieu thereof the following:


“Applicable Margin. The Applicable Margin for LIBOR Rate Loans and Base Rate
Loans shall be as follows:
LIBOR Rate Loans
Base Rate Loans
1.55%
0.55%”



(b)By deleting in its entirety the first (1st) sentence of §4.2 of the Credit
Agreement, and inserting in lieu thereof the following:


“Borrower agrees to pay to KeyBank and Agent for their own account certain fees
for services rendered or to be rendered in connection with the Loans as provided
pursuant to a fee letter dated March 24, 2014 between Guarantor, KeyBank and
Arranger (the “Agreement Regarding Fees”).”
(c)By deleting in its entirety Section §4.12 of the Credit Agreement, and
inserting in lieu thereof the following:

1

--------------------------------------------------------------------------------




“§4.12    Default Interest. Following the occurrence and during the continuance
of any Event of Default, and regardless of whether or not the Agent or the
Lenders shall have accelerated the maturity of the Loans, all Loans shall bear
interest payable on demand at a rate per annum equal to two and 55/100ths
percent (2.55%) above the Base Rate (the “Default Rate”), until such amount
shall be paid in full (after as well as before judgment), or if any of such
amounts shall exceed the maximum rate permitted by law, then at the maximum rate
permitted by law.”
3.References to Credit Agreement. All references in the Loan Documents to the
Credit Agreement shall be deemed a reference to the Credit Agreement as modified
and amended herein.


4.Acknowledgment of Borrower and Guarantor. Borrower and Guarantor hereby
acknowledge, represent and agree that the Loan Documents, as modified and
amended herein, remain in full force and effect and constitute the valid and
legally binding obligation of Borrower and Guarantor, as applicable, enforceable
against Borrower and Guarantor in accordance with their respective terms, and
that the execution and delivery of this Amendment does not constitute, and shall
not be deemed to constitute, a release, waiver or satisfaction of Borrower’s or
Guarantor’s obligations under the Loan Documents.


5.Representations and Warranties. Borrower and Guarantor represent and warrant
to Agent and the Lenders as follows:


(a)Authorization. The execution, delivery and performance of this Amendment and
the transactions contemplated hereby (i) are within the authority of Borrower
and Guarantor, (ii) have been duly authorized by all necessary proceedings on
the part of the Borrower and Guarantor, (iii) do not and will not conflict with
or result in any breach or contravention of any provision of law, statute, rule
or regulation to which any of the Borrower or Guarantor is subject or any
judgment, order, writ, injunction, license or permit applicable to any of the
Borrower or Guarantor, (iv) do not and will not conflict with or constitute a
default (whether with the passage of time or the giving of notice, or both)
under any provision of the partnership agreement or certificate, certificate of
formation, operating agreement, articles of incorporation or other charter
documents or bylaws of, or any mortgage, indenture, agreement, contract or other
instrument binding upon, any of the Borrower or Guarantor or any of their
respective properties or to which any of the Borrower or Guarantor is subject,
and (v) do not and will not result in or require the imposition of any lien or
other encumbrance on any of the properties, assets or rights of any of the
Borrower or Guarantor.


(b)Enforceability. This Amendment is the valid and legally binding obligations
of Borrower and Guarantor enforceable in accordance with the respective terms
and provisions hereof, except as enforceability is limited by bankruptcy,
insolvency, reorganization, moratorium or other laws relating to or affecting
generally the enforcement of creditors’ rights and the effect of general
principles of equity.


(c)Approvals. The execution, delivery and performance of this Amendment and the
transactions contemplated hereby do not require the approval or consent of any
Person or the authorization, consent, approval of or any license or permit
issued by, or any filing or registration with, or the giving of any notice to,
any court, department, board, commission or other governmental agency or
authority other than those already obtained and any disclosure filings with the
SEC as may be required with respect to this Amendment.


(d)Reaffirmation. Borrower and Guarantor reaffirm and restate as of the date
hereof each and every representation and warranty made by the Borrower and
Guarantor and their respective Subsidiaries in the Loan Documents or otherwise
made by or on behalf of such Persons in connection therewith except for
representations or warranties that expressly relate to an earlier date.


6.No Default. By execution hereof, the Borrower and Guarantor certify that as of
the date of this Amendment and immediately after giving effect to this
Amendment, no Default or Event of Default has occurred and is continuing.



2

--------------------------------------------------------------------------------




7.Waiver of Claims. Borrower and Guarantor acknowledge, represent and agree that
none of such Persons has any defenses, setoffs, claims, counterclaims or causes
of action of any kind or nature whatsoever arising on or before the date hereof
with respect to the Loan Documents, the administration or funding of the Loan or
with respect to any acts or omissions of Agent or any Lender, or any past or
present officers, agents or employees of Agent or any Lender pursuant to or
relating to the Loan Documents, and each of such Persons does hereby expressly
waive, release and relinquish any and all such defenses, setoffs, claims,
counterclaims and causes of action arising on or before the date hereof, if any.


8.Ratification. Except as hereinabove set forth, all terms, covenants and
provisions of the Credit Agreement remain unaltered and in full force and
effect, and the parties hereto do hereby expressly ratify and confirm the Loan
Documents as modified and amended herein. Guarantor hereby consents to the terms
of this Amendment. Nothing in this Amendment or any other document delivered in
connection herewith shall be deemed or construed to constitute, and there has
not otherwise occurred, a novation, cancellation, satisfaction, release,
extinguishment or substitution of the indebtedness evidenced by the Notes or the
other obligations of Borrower and Guarantor under the Loan Documents.


9.Effective Date. The effectiveness of this Amendment is subject to receipt by
the Agent of each of the following, each in form and substance reasonably
satisfactory to the Agent:


(a)A counterpart of this Amendment duly executed by the Borrower, Guarantor, all
of the Lenders and Agent;


(b)Evidence that the Borrower shall have paid all fees due and payable with
respect to this Amendment; and


(c)Such other certificates, documents, instruments and agreements as the Agent
may reasonably request.


The Borrower will pay the reasonable fees and expenses of Agent in connection
with this Amendment in accordance with Section 15 of the Credit Agreement. All
interest accrued prior to the effectiveness of this Amendment under provisions
of the Credit Agreement modified by this Amendment shall remain payable at the
due dates set forth in the Credit Agreement.


10.Amendment as Loan Document. This Amendment shall constitute a Loan Document.


11.Counterparts. This Amendment may be executed in any number of counterparts
which shall together constitute but one and the same agreement.


12.MISCELLANEOUS. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE COMMONWEALTH OF VIRGINIA. This Amendment shall
be binding upon and shall inure to the benefit of the parties hereto and their
respective permitted successors, successors-in-title and assigns as provided in
the Credit Agreement.


[CONTINUED ON NEXT PAGE]





3

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have hereto set their hands and affixed
their seals as of the day and year first above written.
BORROWER:
QUILL EQUITY LLC,
a Delaware limited liability company
By:    DuPont Fabros Technology, L.P.,
a Maryland limited partnership,
its Managing Member
By:    DuPont Fabros Technology, Inc.,
a Maryland corporation,
its General Partner
By:
/s/ Richard A. Montfort, Jr.

Name:
Richard A. Montfort, Jr.

Title:
Executive Vice President, General Counsel and Secretary

GUARANTOR:
DUPONT FABROS TECHNOLOGY, L.P., a Maryland limited partnership
By:
DuPont Fabros Technology, Inc., a Maryland corporation, its sole General Partner

By:    /s/ Richard A. Montfort, Jr.
Name:    Richard A. Montfort, Jr.
Title:
Executive Vice President, General Counsel and Secretary

[Signatures Continued on Next Page]









4

--------------------------------------------------------------------------------




LENDERS:
KEYBANK NATIONAL ASSOCIATION
individually and as Agent
By:    /s/ Jason R. Weaver
Name:    Jason R. Weaver
Title:    Senior Vice President


[Signatures Continued on Next Page]





5

--------------------------------------------------------------------------------




TD BANK, N.A.


By:    /s/ Michael J. Pappas
Name:    Michael J. Pappas
Title:    Vice President


[Signatures Continued on Next Page]







6

--------------------------------------------------------------------------------




RAYMOND JAMES BANK, N.A.
By:    /s/ James M. Armstrong
Name:    James M. Armstrong
Title:    Senior Vice President


[Signatures Continued on Next Page]





7

--------------------------------------------------------------------------------




RBS CITIZENS, N.A.
By:    /s/ David R. Jablonowski
Name:    David R. Jablonowski
Title:    Senior Vice President


[Signatures Continued on Next Page]



8

--------------------------------------------------------------------------------




ROYAL BANK OF CANADA
By:    /s/ Joshua Freedman
Name:    Joshua Freedman
Title:    Authorized Signatory



9